                                                                                          FI LED
                                                                                      IN CLERK'S OFFICE
                                                                                U.S. DISTRICT COURT E.U.N.Y.


UNITED STATES DISTRICT COURT
                                                                                 *      NOV 08 2018         *
EASTERN DISTRICT OF NEW YORK                                                     LONG ISLAND OFflCE
-------------------------------X
EASTERN SAVINGS BANK, FSB,
                                                                MEMORANDUM & ORDER
                                Plaintiff,
                -against-                                        13-CV- 5882 (SJF) (AYS)

LEONARD J. FERRO, RAB PERFORMANCE
RECOVERIES, LLC, DA SILVA PLASTIC &
RECONSTRUCTIVE SURGERY, PC, and
AUGUSTO DA SILVA, MD,

                                Defendants.
    ------------------------------X
FEUERSTEIN, J.:

        On August 21, 2015, this Court issued a Judgment of Foreclosure and Sale (the

"Judgment"). See Docket Entry ("DE") [54]. The Judgment foreclosed upon a mortgage

encumbering a property known as 17 Dietz Street, Central Islip, New York (the "Property") and

directed sale of the Property. Currently before the Court is a motion to vacate the Judgment

submitted by defendant prose Leonard J. Ferro ("Ferro"). Motion, DE [62]. Plaintiff Eastern

Savings Bank, FSB ("ESB") opposes the motion. For the reasons set forth below, the motion is

DENIED.

I. BACKGROUND
        Familiarity of the facts leading to this Court's entry of Judgment are assumed. In brief,
                                                                                                                ,_
Ferro executed a Note secured by the Property. After Ferro defaulted on his obligation,                              '

foreclosure actions were commenced in this Court. 1 When Ferro continued to default, ESB

commenced this action on October 25, 2013. By Order dated February 24, 2015, the Court

granted ESB's motion for summary against Ferro. See Order, DE [37]. Although Ferro was



1
 ESB voluntarily dismissed the first foreclosure action, without prejudice, based on payments from Ferro.
See I0-CV-4932. The second foreclosure action ended when ESB and Ferro executed a Forbearance
Agreement and Deferral Agreement. See I 1-CV-5152. ESB voluntarily dismissed both actions without
prejudice.
represented by counsel during the briefing of ESB' s summary judgment motion, he did not

submit any opposition. 2 ESB subsequently complied with the Court's direction to submit

documentation pertaining to the calculation of damages. After receiving that submission and

conducting a hearing, the Judgment was entered by the Court on August 21, 2015.

          On October 1, 2015, Ferro filed for Chapter 7 relief before the Bankruptcy Court and

obtained a discharge on January 6, 2016. 3 Pursuant to the Judgment, the Property was sold at

foreclosure sale on February 24, 2016, and conveyed by deed to Beaver Dam Properties, Inc.

("Beaver Dam") on April 6, 2016. On June 27, 2016, Beaver Dam commenced eviction

proceedings in the Fifth District Court of Suffolk County (the "Eviction Action"). On July 21,

2016, Ferro appeared in the Eviction Action and executed a stipulation to vacate the Property by

October 21, 2016. See Opp., Ex. I. A Warrant of Eviction was issued on July 27, 2016, but

execution was stayed through October 21, 2016 pursuant to the stipulation. See Opp., Ex. J.

          Beginning in November 2016, Ferro engaged in a relentless battle to avoid eviction from

the Property. He, or various ''tenants" of the Property, filed six (6) additional petitions in the

Bankruptcy Court that resulted in a stay of ESB and Beaver Dam's ability to enforce their rights

in and to the Property. The petitions were filed in series - as one was disposed of by the

Bankruptcy Court, a new one was filed. During the conduct of the seventh case, ESB and

Beaver Dam sought an order from the Bankruptcy Court for prospective relief from the

automatic stay as it would relate to the Property. In an Order dated November 27, 2107, United

States Bankruptcy Judge Louis A. Scarcella granted their motion. See In re: Melissa J. Mauceri,

No. 8-17-76058 (Bankr. E.D.N.Y.), DE [25] (the "Bankruptcy Order"). Judge Scarcella detailed

the multiple bankruptcy filings affecting the Property and concluded that the seventh filing "was


2
    Ferro's counsel moved to withdraw while the summary judgment motion was sub judice.
3
 Post-judgment facts are taken from ESB's opposition papers and supporting documents. See ESB's
Opposition ("Opp."), DE [63].

                                                   2
part of a scheme to hinder, delay, or defraud" ESB and Beaver Dam. Bankruptcy Order at 3. He

vacated the automatic stay in that case and further ordered that the termination of the automatic

stay as to ESB and Beaver Dam's "interest in the Property shall be binding in any other case

fl led under the Bankruptcy Code purporting to affect the Property that is filed not later than two

(2) years after the date of this Order, such that the automatic stay ... shall not apply to [ESB and

Beaver Dam's] interest in the Property." Id.

        On December 6, 2017, a week after the Bankruptcy Court barred its doors, Ferro returned

to this Court to continue his efforts, moving by Order to Show Cause for a preliminary

injunction. Proposed Order to Show Cause, DE [60]. Facing eviction, Ferro argued that "I was

unjustly foreclosed on with violations of law" and "I have newly found evidence that I was

illegally foreclosed on and therefor[ e] I should not be at the point of eviction." Id. The Court

declined to sign the Order to Show Cause. See DE [61]. Undeterred, Ferro filed the instant

motion to vacate the Judgment, over two and ½ years after its issuance.

        Ferro claims:

            (a) that the actual complaint lacked verification and or firsthand
            knowledge affirmation or oath or a statutory swearing of the pleadings
            and mandated by law, and (b) that the plaintiff also lacks standing to sue
            on the basis of plaintiffs failure to state a cause of action and (c) that
            plaintiff lacks the standing to sue on basis of the defective assignment(s)
            of mortgage and the lack of CPLR 2309 CERTIFICATE OF
            CONFORMITY as mandate[ d] by statute, and (d) this court lacks
            standing to render a judgment since it had no constitutional authority to
            such judgment and (e) that predatory lending, fraud and
            misrepresentation by the lenders warrant that the discharging of the
            mortgage debt be granted herein.

Affidavit of Leonard J. Ferro ("Ferro Aff.") at ,I2, DE [62]. He also challenges this Court's

personal jurisdiction over him based upon ineffective service of process, id. ,r20, and demands

that ESB be directed to pay him $250,000.00 "for the damages caused by the frivolous actions

filed by plaintiff herein." Id. ,r2.



                                                  3
II. DISCUSSION
        Rule 60(b) of the Federal Rules of Civil Procedure states that a court may relieve a party

from a final judgment or order for, inter alia, mistake, inadvertence, surprise, excusable neglect,

newly discovered evidence, fraud by an opposing party, or "any other reason that justifies relief."

The relief available under Rule 60(b) "strikes a balance between serving the ends of justice and

preserving the finality of judgments." Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir. 1986). Final

judgments "should not be lightly reopened," however, and thus relief under Rule 60(b) should be

granted "only upon a showing of exceptional circumstances." Id. (internal quotation and

citations omitted). To merit relief under the catch-all provision of Rule 60(b)(6), a movant must

demonstrate "extraordinary circumstances justifying relief' or "extreme and undue hardship."

Id. at 63 (citations omitted). "The burden is on the moving party to demonstrate that it is

entitled to relief, and courts '[g]enerally ... require that the evidence in support of the motion to

vacate a final judgment be highly convincing."' Thai-Lao Lignite (J'hailand) Co. v. Gov't ofLao

People's Democratic Republic, 864 F.3d 172, 182 (2d Cir.2017) (quoting Kot/icky v. U.S. Fid. &

Guar. Co., 817 F.2d 6, 9 (2d Cir. 1987)). In addition, a motion to vacate must be made "within a

reasonable time-and for reasons (I), (2), and (3) no more than a year after the entry of the

judgment ... " FED. R. CIV. P. 60(c)(l); see also Wells v. New York City Transit Auth., No. 13-

CV--4965, 2013 WL 6409457, at *3 (S.D.N.Y. Dec. 9, 2013) (noting that the "Second Circuit

has interpreted a 'reasonable time' as eighteen months, unless the movant shows good cause for

the delay or mitigating circumstances." (citations omitted)).

       The Judgment was issued on August 21, 2015; Ferro's unsuccessful motion brought by

order to show cause was submitted and denied on December 6, 2017, and the instant motion was

filed over four (4) months later, on April 18, 2018. Thus, any motion for relief under Rule

60(b)(l), (2), or (3) is untimely by operation of the Rule. To the extent Ferro is entitled to any

                                                  4
relief, it must arise from the remaining sections. He fares no better there, however, because he

has failed to demonstrate that his motion, made well over two (2) years after entry of the

Judgment, was made within a reasonable time. He has presented no reason whatsoever why he

could not have raised his concerns earlier, nor has he offered any reason, let alone good cause,

why his claims should be considered timely. Looking at the timeline of activities in the

Bankruptcy Court, it appears that Ferro only made this motion when he ran out of options in that

forum. Such a strategic decision does not excuse the untimely filing of the motion in this Court.

Accordingly, Ferro's motion is time-barred.

       Finally, the Court recognizes that "[t]he discretionary relief available under Rule 60(b) is

equitable." Motorola Credit Corp. v. Uzan, 561 F.3d 123, 127 (2d Cir. 2009); see also 12 James

Wm. Moore et al., Moore's Federal Practice§ 60.22[5] (3d ed. 2008) ("The relief provided by

Rule 60(b) is equitable in nature and, in exercising its dis_cretion under Rule 60(b ), a court may

always consider whether the moving party has acted equitably."). Thus, it is appropriate to

address whether Ferro comes into court with clean hands. The findings in the Bankruptcy Order

and the timing of Ferro's return to this Court a week after issuance of that order is further

evidence of his continuing efforts to prevent ESB and Beaver Dam from exercising their rights.

In addition, many of the arguments asserted by Ferro in his motion appear to be frivolous. For

example, although Ferro claims that ESB lacked standing to commence the action because of a

"defective assignment" of the mortgage, there was no assignment since ESB was the original

lender on the loan. Taking judicial notice of the prior proceedings, the Bankruptcy Order, and

the current motion, this Court finds that Ferro's conduct weighs heavily against providing him

with equitable relief under Rule 60.




                                                  5
III. CONCLUSION

       For the foregoing reasons, Defendant's motion to vacate the Judgment, DE [62], is

denied. The Clerk of the Court is directed to serve a copy of this Order on Ferro at his address as

indicated on the face of the motion.

SO ORDERED.



                                                      Isl
                                                     Sandra J. Feuerstein
                                                     United States District Judge

Dated: November 8, 2018
       Central Islip, New York




                                                6
